Citation Nr: 0423408	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-15 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals of a left medial 
meniscectomy.  

2.  Entitlement to service connection for a left hip 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran had active military service from September 1957 
to November 1960 and from February 1961 to March 1976, at 
which time he retired from service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The veteran filed a notice of disagreement with 
that rating decision in August 2002.  After receiving a 
statement of the case in November 2002, the veteran perfected 
his appeal to the Board by timely filing a substantive appeal 
in June 2003.  In May 2004, the veteran's representative 
informed the RO that the veteran would be unable to attend 
the hearing he had requested before a member of the Board at 
the RO.  He did not request that the hearing be rescheduled, 
so his hearing request is presumed withdrawn.


FINDINGS OF FACT

1.  The veteran has a well-healed, nonadherent, nontender, 
medial parapatellar surgical scar on the left knee, slight 
limitation of left knee motion, and walks with a normal gait.  
Otherwise, his left knee has a normal contour, no effusion or 
palpable tenderness, a negative patellar apprehension sign, 
intact collateral and cruciate ligaments, intact reflexes, 
sensation, and circulation, no swelling, locking, or 
instability, and no degenerative changes.  

2.  A left hip disorder is not shown to have been present in 
service, nor is one shown to be caused by or related to the 
service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 10 
percent for postoperative residuals of a left medial 
meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 5257, 5259, 5260, 
5261 (2003).  

2.  A left hip disorder was not incurred in or aggravated by 
military service, nor is a left hip disorder proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) the United States Court of Appeals for 
Veteran Claims (Court) held, in part, that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was provided notice in March 2002 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Such notice was prior to a 
June 2002 rating decision that initially denied the claims.  
Therefore, because the required notice in this case was 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, the timing of the notice complies with the 
express requirements of the law as found by the Court in 
Pelegrini II.  

In addition, in Pelegrini II, the Court held, in part, that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must In addition, in Pelegrini II, the Court held, 
in part, that a notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must accomplish the following: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
although the notice letter that was provided to the veteran 
does not contain the "fourth element," the Board finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims.  He was informed 
in a June 2003 VA letter of the need to submit any and all 
evidence he had that would assist VA in properly adjudicating 
his claims.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Regarding the duty to assist, the veteran's service medical 
records have been obtained and associated with the claims 
file, along with the report of a May 2002 VA orthopedic 
examination and private medical records from the only private 
physician the veteran identified.  Furthermore, neither the 
veteran nor his representative has submitted any additional 
evidence, or indicated any additional source from whom 
records could be obtained.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's left knee disorder since he was 
last examined in May 2002.  The veteran has not reported 
receiving any treatment, and there are no records suggesting 
an increase in disability has occurred as compared to the May 
2002 VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since 
the file contains the relevant medical records and 
comprehensive information regarding the veteran's claims.  
Therefore, the Board finds that VA's duty to assist the 
veteran has been fully accomplished.  

Hence, the Board sees no areas in which further development 
is needed.  The RO has essentially met the requirements of 
the VCAA, and there would be no benefit in developing this 
case further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard, 4 Vet. App. 384; 
VAOPGCPREC 16-92.  

I.  Postoperative Residuals of a Left Medial Meniscectomy

The veteran contends that his service-connected postoperative 
residuals of a left medial meniscectomy are more severely 
disabling than currently evaluated and, therefore, warrant a 
higher rating.  

Service medical records show that the veteran was 
hospitalized in September 1974 for treatment of his ten-year 
history of left knee pain.  A left medial meniscectomy was 
performed on September 16, 1974, and following physical 
therapy, the veteran was discharged in November 1974, with 
almost complete motion in the left knee.  

Postservice medical records from G. Bertozzi, M.D., dated in 
April 2001, show treatment and surgery for conditions other 
than the left knee.  

At a May 2002 VA orthopedic examination, the veteran 
complained of a constant, cramp-like pain in the medial 
aspect of the left knee joint, which was manifested after he 
walked 50 feet.  He reported that he sustained three, on-the-
job, left knee injuries during his twenty year employment at 
the post office following military service, but that "they 
could never find out what was wrong with my knee," even 
after three MRIs had been performed.  It was noted that the 
veteran had developed recurrent pain in his left knee the 
month before, but that X-rays of the left knee at the time 
(April 2002) had been normal.  He had no complaints of 
swelling, locking, or instability in the left knee.  

Physical examination of the left knee in May 2002 revealed 
that the veteran had a normal gait, with no limp or listing 
to either side.  A well-healed, nonadherent, nontender, 
medial parapatellar surgical scar was noted.  Range of motion 
in the knee was from 0 to 125 degrees.  Contour of the knee 
was normal.  There was no effusion or palpable tenderness.  
Patellar apprehension sign was negative.  Collateral and 
cruciate ligaments were intact, as were reflexes, sensation, 
and circulation in the left lower extremity.  X-rays of the 
left knee were normal, with no evidence of any recent or old 
fracture or dislocation, or of any arthritic changes.  There 
was no evidence that pain, fatigue, weakened movement, or 
lack of coordination caused any restriction of motion.  The 
diagnosis was status postoperative medial meniscectomy of the 
left knee.  

Service connection was granted for postoperative residuals of 
a left medial meniscectomy by a May 1976 rating decision, and 
a 10 percent rating was assigned under Diagnostic Code 5259 
from March 6, 1976.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, the Court has held that where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2.  

When a knee is symptomatic following removal of the semilunar 
cartilage, a 10 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent rating when the limitation is to 15 
degrees, a 20 percent rating when limitation is to 
30 degrees, and a 10 percent rating when limitation is to 
45 degrees.  Under Diagnostic Code 5261, limitation of knee 
extension is assigned a 50 percent rating when the limitation 
is to 45 degrees, a 40 percent rating when limitation is to 
30 degrees, a 30 percent rating when limitation is to 
20 degrees, a 20 percent rating when limitation is to 
15 degrees, and a 10 percent rating when limitation is to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Normal extension and flexion of a knee are to 0 and 140 
degrees, respectively. 38 C.F.R. § 4.71, Plate II.  

Knee impairment involving recurrent subluxation or lateral 
instability is assigned a 30 percent rating when severe, a 20 
percent rating when moderate, and a 10 percent rating when 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In evaluating the degree of disability currently exhibited by 
the veteran's postoperative residuals of a left medial 
meniscectomy, the Board finds that he has slight limitation 
of motion in his left knee, as range of motion is from 0 to 
125 degrees, and a well-healed, nonadherent, nontender, 
medial parapatellar surgical scar.  The currently assigned 10 
percent rating for the left knee disability is the maximum 
rating available for symptoms following removal of the 
semilunar cartilage under Diagnostic Code 5259.  As extension 
in the left knee is to 0 degrees and flexion is to 125 
degrees, a rating in excess of 10 percent is not warranted 
for limitation of motion in the knee under Diagnostic Codes 
5260 and 5261.  A rating greater than 10 percent may not be 
assigned based on subluxation or instability under Diagnostic 
Code 5257 because evidence does not indicate there is any 
instability in the left knee.  Rather, the collateral and 
cruciate ligaments of the knee are intact, and the veteran 
has not complained of locking or instability in the knee.  

In light of such left knee findings as a normal contour, the 
absence of effusion or palpable tenderness, a negative 
patellar apprehension sign, intact collateral and cruciate 
ligaments, intact reflexes, sensation, and circulation, a 
normal gait without limp or listing, a lack of complaints of 
swelling, locking, or instability, and no problems with 
reflexes, sensation, and circulation in the left lower 
extremity, the Board is unable to identify a basis to grant a 
higher rating for the veteran's postoperative residuals of a 
left medial meniscectomy.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the veteran complains of pain in his left knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned under Diagnostic Code 5259, which 
is based on the knee being symptomatic.  There is only slight 
limitation of motion and no instability in the knee.  The 
veteran has a normal gait, without any limp or listing, and 
does not experience any swelling or locking in the knee.  
Hence, the Board does not find that a higher disability 
rating is warranted for the veteran's postoperative residuals 
of a left medial meniscectomy on the basis of functional 
disability.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1), which provide that 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is prevented by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

While the Board recognizes that the veteran's service- 
connected left knee disability may limit his efficiency in 
certain tasks, it is not productive of symptoms that could be 
regarded as presenting an exceptional or unusual disability.  
The evidence does not indicate that the left knee disability 
results in frequent hospitalizations or marked interference 
with employment.  His disability picture is not reflective of 
factors that takes it outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's postoperative residuals of a left medial 
meniscectomy do not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b); thus, 
there is no basis for further action.  VAOPGCPREC 6-96 
(1996).  

The veteran has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his postoperative residuals of a left medial 
meniscectomy.  He has also offered his own general arguments 
to the effect that he believes that his left knee disability 
has worsened.  It is noted that the veteran has not shown, 
nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that his postoperative residuals 
of a left medial meniscectomy warrant a higher rating.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  A Left Hip Disorder

The veteran asserts that he has a left hip disability that 
was caused by his service-connected postoperative residuals 
of a left medial meniscectomy.  

Service medical records, including a December 1975 retirement 
examination report, do not show any complaint, treatment, or 
finding of any left hip disability.  

At the May 2002 VA orthopedic examination, the veteran 
indicated that he had sustained a left hip injury in 1984 
when he struck the hip on the side of a mail maintenance 
truck, but that X-rays and an MRI at the time had failed to 
reveal anything wrong.  He stated that he had continued to 
experience recurring episodes of pain in the greater 
trochanteric area of the left hip since 1984, which was 
manifested when he would sit in a hard chair and then attempt 
to rise.  He indicated that he used a heating pad, muscle 
relaxants, and ice packs to relieve the pain, and that he had 
received a cortisone injection in the trochanteric bursa of 
the left hip on one occasion in 1994.  The report indicated 
that the veteran had developed recurrent left hip pain the 
month before, but that X-rays and an MRI of the left hip at 
the time (April 2002) had been normal.  

Physical examination of the left hip in May 2002 did not 
reveal any tenderness about the greater trochanter over the 
hip joint space in the groin.  Range of motion in the hip was 
full and painless.  An X-ray of the hip was normal, with no 
evidence of recent or old fracture or dislocation, of any 
arthritic changes, or of any calcification in the 
trochanteric bursa of the hip.  The diagnosis was pain in the 
left hip, with no objective findings.  The examiner opined 
that the veteran's left hip condition, asymptomatic at the 
present time, was probably a bursitis incurred while working 
for the post office, and was not related to his left knee 
condition or his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a left hip disability that is related to his 
service-connected postoperative residuals of a left medial 
meniscectomy.  While he does not contend that a left hip 
disorder was present in service, the Board notes that 
evidence does not show the manifestation of a left hip 
disability until many years after service.  The May 2002 VA 
examination report noted that the left hip was asymptomatic 
and that any left hip condition was unrelated to either the 
veteran's service-connected left knee disability or his 
military service.  Therefore, in the absence of competent 
medical evidence that demonstrates the veteran has a left hip 
disorder that was present in service or that is related to a 
service-connected disability, the Board is unable to identify 
a basis to grant service connection for a left hip disorder.  
Because the Board finds that the preponderance of the 
evidence establishes that the veteran does not have a left 
hip disorder that is related to his military service or to a 
service-connected disability, service connection for a left 
hip disorder is not warranted, and the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the veteran has offered his own arguments to the effect 
that he believes he has a left hip disorder that is related 
to his service-connected left knee disability, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Thus, his opinion is 
insufficient to demonstrate that he has a left hip disorder 
that is related to his service-connected postoperative 
residuals of a left medial meniscectomy or to his military 
service.  See Espiritu, 2 Vet. App. 492, 494.  


ORDER

An increased rating for postoperative residuals of a left 
medial meniscectomy is denied.  

Service connection for a left hip disorder is denied.  



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



